                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  GREENVILLE DIVISION


EVERETT BOYD,                                                                        PETITIONER

V.                                                                            NO. 4:19CV099-M-V

JESSIE WILLIAMS, and
ATTORNEY GENERAL OF THE STATE OF MISSISSIPPI,                                     RESPONDENTS

                                        OPINION AND ORDER

        This matter comes before the Court on the pro se petition of Everett Boyd for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Respondents have moved to dismiss the petition as time-barred.

The petitioner has responded to the motion, and the matter is ripe for resolution. For the reasons set forth

below, Respondents’ motion will be granted, and the instant petition will be dismissed as untimely filed

under 28 U.S.C. § 2244(d).

                                  Factual and Procedural Background

        Petitioner Everett Boyd is currently in the custody of the Mississippi Department of Corrections

and housed at the Marshall County Correctional Facility located in Holly Springs, Mississippi. On

February 25, 2006, Boyd was convicted of the crimes of murder while engaged in the crime of drive-by

shooting and of shooting into an occupied dwelling in the Circuit Court of Holmes County, Mississippi.

Doc. #8-1. Subsequently, on March 21, 2006, Boyd was sentenced to a term of life on the murder

conviction and a term of ten (10) years on the conviction of shooting into an occupied dwelling, the

sentences to be served concurrently. Id. Boyd’s convictions and sentences were affirmed by the

Mississippi Supreme Court on March 20, 2008. See Doc. #8-2; Boyd v. State, 977 So.2d 329 (Miss.

2008). Boyd did not seek certiorari review with the United States Supreme Court.

        On April 1, 2011, Boyd signed an “Application for Leave to File for Post-Conviction Collateral

Relief in the Circuit Court of Holmes County, Mississippi,” which was stamped as “filed” in the

Mississippi Supreme Court on April 5, 2011. Doc. #9-8. That application was denied by Order of the

Mississippi Supreme Court on June 2, 2011. Doc. #8-3. In its Order, the Mississippi Supreme Court
found that Boyd had failed to make a substantial showing of the denial of a state or federal right, and

further that his claim for ineffective assistance of counsel failed to meet the Strickland standard. Id.

           More than a year later, on June 19, 2012, Boyd submitted an “Application for Leave to File

Petition for Post-Conviction Collateral Relief Pursuant to 99-39-27(9),” which was stamped as “filed” in

the Mississippi Supreme Court on June 22, 2012. Doc. #9-8. The Mississippi Supreme Court denied

Boyd’s application on July 26, 2012. Doc. #8-4. In its Order, the Mississippi Supreme Court found that

Boyd’s application was procedurally barred as both untimely and successive. Id.

           Some six years later, on December 8, 2018, Boyd signed a “Motion for Leave to Proceed in the

Trial Court,” which was stamped as “filed” in the Mississippi Supreme Court on December 10, 2018.

Doc. #9-9. Boyd’s motion was denied by Order of the Mississippi Supreme Court on February 1, 2019.

Doc. #8-5. Within the Order, the Mississippi Supreme Court found that the motion was untimely,

successive, and without merit. Id. Thereafter, Boyd sought rehearing of the Court’s decision, but that

motion was denied by Order filed on March 1, 2019. Doc. #8-6. Boyd additionally filed a “Petition for

Writ of Certiorari” which was denied by the Mississippi Supreme Court on March 22, 2019. Doc. #8-7.

           Boyd filed the instant petition for federal habeas corpus relief on June 24, 2019.1 Doc. #1. On

September 18, 2019, the court entered an order directing the respondents to answer Boyd’s petition on or

before November 27, 2019. Doc. #5. On October 8, 2019, the State moved to dismiss Smith’s petition as

untimely. Doc. #8. Boyd filed his response in opposition on November 12, 2019.2 Doc. #13.

                                                     Legal Standard

           The instant petition for a writ of habeas corpus is governed by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”). Egerton v. Cockrell, 334 F.3d 433, 436 (5th Cir. 2003). The

issue of whether Respondents’ motion to dismiss should be granted turns on the statute’s limitation

period, which provides:




1
    Boyd did not date the instant petition, but it was stamped “filed” in this Court on June 24, 2019.
2
    Boyd was granted an additional fourteen days within which to file his response. Doc. #11.

                                                             2
           (1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus
               by a person in custody pursuant to the judgment of a State court. The limitation period
               shall run from the latest of—

                    (A) the date on which the judgment became final by the conclusion of direct review
                        or the expiration of the time for seeking such review;

                    (B) the date on which the impediment to filing an application created by State
                        action in violation of the Constitution or the laws of the United States is
                        removed, if the applicant was prevented from filing by such State action;

                    (C) the date on which the constitutional right asserted was initially recognized by
                        the Supreme Court, if the right has been newly recognized by the Supreme
                        Court and made retroactively applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or claims presented could
                        have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). The federal limitations period is tolled while a “properly filed

application for State post-conviction or other collateral review” is pending. See 28 U.S.C. § 2244(d)(2).

                                                        Analysis

           A state court judgment generally becomes final “upon denial of certiorari by the Supreme Court

or expiration of the period of time to seek it.” Ott v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999).

Because Boyd did not seek certiorari review, his judgment became “final” for purposes of the AEDPA,

and the federal limitations period began to run, on June 18, 2008, which is ninety days after the

Mississippi Supreme Court rendered its decision affirming Boyd’s convictions and sentences (March 20,

2008, plus 90 days).3 See 28 U.S.C. § 2101; Gonzalez v. Thaler, 565 U.S. 134, 149 (2012) (holding that

when a petitioner does not pursue direct review all the way to the Supreme Court, “the judgment becomes

final at the ‘expiration of the time for seeking such review’—when the time for pursuing direct review in

this Court, or in state court expires”); Sup. Ct. R. 13.1 (allowing ninety (90) days to seek certiorari review

of a judgment entered by a state court of last resort). Thus, absent statutory or equitable tolling, Boyd’s

federal habeas petition must have been filed on or before June 18, 2009, to be deemed timely. See 28




3
    The exceptions of § 2244(d)(1)(B-D) are inapplicable in this case.

                                                            3
U.S.C. § 2244(d)(1) (providing that a federal habeas petition must be filed within one year of the date on

which the judgment became final).

        Boyd must have filed an application for post-conviction relief on or before June 18, 2009, to toll

the federal limitations period. See 28 U.S.C. § 2244(d)(2). Boyd submitted three petitions for post-

conviction relief in the Mississippi Supreme Court. The first of Boyd’s petitions was not filed until April

5, 2011; the second on June 22, 2012; and the third on December 10, 2018. See Doc. #s 9-8, 9-9. As the

first of his applications was not filed until April 5, 2011, almost two years after the federal limitations

period had expired, Boyd’s instant federal habeas petition is not subject to statutory tolling. See Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000) (“Scott’s state habeas application did not toll the limitations

period under § 2244(d)(2) because it was not filed until after the period of limitation had expired.”)

(emphasis omitted).

        Under the “mailbox rule,” the Court considers Boyd’s federal habeas petition as filed on the date

that he delivered it to prison officials for mailing. Coleman v. Johnson, 184 F.3d 398, 401 (5th Cir.

1999). Boyd signed but failed to date the instant petition. The envelope in which it was mailed, however,

reflects a postage date of June 20, 2019. Doc. #1, p. 15. Boyd, therefore, filed the instant petition over

ten years after the June 18, 2009, deadline for filing said petition. Consequently, the Court may review

the merits of Boyd’s claims only if he can demonstrate that his case involves “rare and exceptional

circumstances” that would warrant equitable tolling of the limitations period. Felder v. Johnson, 204

F.3d 168, 170-71 (5th Cir. 2000) (citations omitted).

        The petitioner bears the burden of establishing that equitable tolling is warranted. Phillips v.

Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on reh’g, 223 F.3d 799 (2000) (per curiam). To satisfy

this burden, the petitioner must show “(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way” of timely filing his federal habeas petition. Holland v.

Florida, 560 U.S. 631, 649 (2010) (citations omitted). Boyd has presented no arguments regarding

equitable tolling, and the Court does not find equitable tolling of the limitations period to be warranted in

this case.

                                                        4
        In sum, Boyd’s petition is untimely, and Respondents’ motion to dismiss should be granted.

                                         Certificate of Appealability

        Pursuant to Rule 11 of the Rules Governing § 2254 Proceedings for the United States District

Courts, this Court must issue or deny a certificate of appealability (“COA”) upon the entry of a final order

adverse to the petitioner, and Boyd must obtain a COA before appealing this Court’s decision denying

federal habeas relief. 28 U.S.C. § 2253(c)(1). Because his petition for writ of habeas corpus is rejected

on procedural grounds, Boyd must demonstrate “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). Applying this standard, the Court concludes that a COA should not issue in this case.

                                                  Conclusion

        For the reasons set forth herein, the Court GRANTS Respondents’ “Motion to Dismiss Pursuant

to § 2244(d)” [8] and DISMISSES with prejudice the petition filed in this cause. The Court further

DENIES a certificate of appealability. A separate judgment in accordance with this opinion and order

will enter this day.

        SO ORDERED this, the 21st day of November, 2019.



                                                    /s/ MICHAEL P. MILLS
                                                    UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF MISSISSIPPI




                                                        5
